Citation Nr: 0805087	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  04-14 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for major 
depression with psychotic features, with psychophysiological 
musculoskeletal reaction, prior to January 18, 2006. 

2.  Entitlement to a rating in excess of 70 percent for major 
depression with psychotic features, with psychophysiological 
musculoskeletal reaction, from January 18, 2006. 

3.  Entitlement to an increased evaluation for calluses, both 
feet, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2004 rating 
decision by the Waco, Texas, Regional Office (RO), which 
denied the veteran's claims for a rating in excess of 30 
percent for psychophysiological musculoskeletal reaction, and 
a rating in excess of 10 percent for calluses, both feet.  
The veteran perfected a timely appeal to that decision.  

In his substantive appeal (VA Form 9), received in April 
2004, the veteran requested a Travel Board hearing at the RO.  
However, in November 2004, the veteran withdrew his request 
for a travel board hearing.  38 U.S.C.A. § 20.704(e) (2007).  
The veteran appeared and offered testimony at a hearing 
before a Decision Review Officer (DRO) at the RO in January 
2005.  A transcript of that hearing is of record.  

The issue of entitlement to an increased evaluation for 
calluses, both feet, is addressed in the REMAND portion of 
the decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will contact 
the veteran if additional action is required on his part.  


FINDINGS OF FACT

1.  Prior to January 18, 2006, the veteran's major depression 
with psychotic features, with psychophysiological 
musculoskeletal reaction was manifested by episodes of anger 
and depressed mood, with disturbed sleep and occasional 
suicidal ideation, anxiety, and a Global Assessment of 
Functioning (GAF) score of 52, resulting in a disability 
picture that more nearly approximates that of occupational 
and social impairment, with reduced reliability and 
productivity and difficulty in establishing and maintaining 
effective work and social relationships.  

2.  Beginning January 18, 2006, the veteran's major 
depression with psychotic features, with psychophysiological 
musculoskeletal reaction is shown to be productive of a 
disability picture that productive of total occupational and 
social impairment with most GAF scores ranging from 30-45.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 50 percent, for 
major depression with psychotic features, with 
psychophysiological musculoskeletal reaction, prior to 
January 18, 2006, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2007).  

2.  The criteria for a 100 percent rating for dysthymic 
disorder, for major depression with psychotic features, with 
psychophysiological musculoskeletal reaction, beginning on 
January 18, 2006, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.  

In this case, VA satisfied its duty to notify by means of 
letters dated in May 2003, June 2003, September 2003, and 
November 2003 from the RO to the veteran which were issued 
prior to the RO decision in January 2004.  An additional 
letter was issued in March 2006.  Those letters informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
March 2004 SOC, the August 2004 SSOC, the January 2005 SSOC, 
the March 2006 SSOC, and the January 2007 SSOC each provided 
the veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  It also appears 
that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims file, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the recent decision of the Court 
in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the veteran was informed of the provisions of Dingess in 
March 2006.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish increased ratings for major depression 
with psychotic features, with psychophysiological 
musculoskeletal reaction, and calluses of both feet, given 
that the veteran has offered testimony at a hearing before a 
DRO at the RO, given that he has been provided all the 
criteria necessary for establishing increased ratings, and 
considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  

In light of the favorable disposition of the issues, and the 
adequate VCAA notices provided to the veteran regarding his 
claim for increased evaluations, the Board finds that the 
veteran is not prejudiced by proceeding with rendering a 
decision at this time.  Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008).  


II.  Factual background.

By a rating action in May 1976, the RO granted service 
connection for chronic lumbosacral strain, evaluated as 10 
percent disabling, effective August 16, 1975.  In June 1977, 
the RO granted service connection for calluses, feet, 
bilateral; a 10 percent rating was assigned, effective August 
16, 1975.  Subsequently, in August 1979, the RO 
recharacterized the veteran's lumbosacral strain disorder as 
psychophysiological musculoskeletal reaction; the evaluation 
for this disorder was increased from 10 percent to 30 
percent, effective September 25, 1978.  

The veteran's claim for increased ratings for his service-
connected disabilities was received in March 2003.  Submitted 
in support of the veteran's claims were private treatment 
reports, dated from November 1996 through August 2003.  These 
records show that the veteran was treated for chronic low 
back pain with radiculopathy.  On April 28, 2003, the veteran 
was diagnosed with severe back pain, tailbone removed in 1979 
or 1980, followed by many infections at this site.  It was 
noted that the veteran broke his back in a car wreck in 1981, 
with severe constant back pain.  During a clinical visit in 
May 2003, the veteran reported problems with low back pain 
since 1980; he stated that the pain was getting worse with 
current problems of numbness in his legs.  The assessment was 
severe arthritic changes and previous surgery to the lower 
back.  

The veteran was afforded a VA compensation examination in 
July 2004.  On examination for mental disorders, the veteran 
stated that he was under pressure and felt trapped; he also 
reported that he "stays upset" and does not sleep well.  He 
reported daytime fatigue.  The veteran indicated that he had 
a tendency to isolate from other people in order to avoid 
emotional upset or anger outbursts in interpersonal 
relationships.  

On mental status examination, it was noted that the veteran 
was casually attired and neatly groomed.  He was alert and 
well oriented to current circumstances.  No evidence of 
hallucinations or delusions was observed during the 
interview.  The veteran's statements did indicate chronic 
paranoid ideation about others resulting in chronic isolation 
from others.  The veteran's speech was normal with logical 
and goal directed thought processes.  No evidence of 
impairment in memory functioning was found during the 
examination.  The veteran's judgment and insight were intact.  

During the interview, the veteran's mood was mildly dysphoric 
with restricted range of affective expression.  The veteran 
did acknowledge some history of suicidal ideation but denied 
any history of suicide attempt or planning.  At the time of 
the evaluation, the veteran was not at acute risk for 
intentional harm to self or others.  No impairment of 
communication ability or thinking process was found.  No 
delusions, hallucinations and their persistence were found.  
No inappropriate behavior was observed or reported.  The 
examiner noted that while acknowledging periodic and fleeting 
suicidal ideation, the veteran denied any history of suicidal 
intent, planning or attempts.  At the time of the interview, 
the veteran was neatly groomed and his reports indicate that 
he is fully capable of self care activities of daily living.  
The veteran was alert and well oriented to current 
circumstances.  There was no evidence of gross memory 
impairment.  No evidence of obsessive thinking or compulsive 
behavior was found.  The rate and flow of veteran's speech 
was normal with no disturbance of thought process.  While the 
veteran reported periodic anxiety, he did not report symptoms 
associated with panic attacks.  The veteran also reported 
periodic depressed mood, but did not report symptoms of mood 
disturbance of the frequency and duration associated with 
major depressive disorder.  The veteran did not site any 
difficulties with impaired impulse control at the present 
time.  The veteran did acknowledge a long history of prior 
problem with anger control.  The veteran reported significant 
disturbance in sleep secondary to chronic pain with 
significant daytime fatigue.  

The pertinent diagnoses were pain disorder associated both 
with psychological factors and a general medical condition; 
and depressive disorder, not otherwise specified.  The 
veteran was assigned a GAF score of 52.  The examiner 
explained that while the veteran does experience significant 
chronic pain, psychological factors affect the degree of 
suffering he experiences.  The examiner noted that a separate 
depressive disorder diagnosis was given to reflect the fact 
that his mood disturbance is related to his overall life 
situation rather than a direct psychological consequence of 
back problems.  The examiner further noted that the veteran's 
history of aggressive behavior is related to antisocial and 
paranoid personality traits.  He stated that the veteran's 
psychological response to both pain and his current life 
situation would in and of itself negatively contribute to his 
ability to maintain satisfactory relations in a work setting.  

The veteran was seen at a mental health clinic in November 
2004, at which time he reported a history of anxiety and 
depression; he stated "I go off too quick, it seems like 
things bother me."  The veteran indicated that he tries to 
keep to himself because people irritate him; he stated that 
he was not significantly irritable while he is alone.  He 
complained of snoring, nightmares, and sleeping only 3 to 4 
hours a nigh.  The veteran reported chronic low back pain; it 
was noted that he uses a cane and appears in physical 
discomfort.  The assessment was depression NOS, anxiety 
disorder NOS, R/O panic disorder and GAD.  

At his personal hearing in January 2005, the veteran 
testified that his conditions have increased in severity.  
The veteran testified that the pain in his feet and back are 
so severe that it affects his mental ability; he stated that 
he has been placed on all sort of medications for pain.  

A VA progress note, dated in July 2005 indicates that the 
veteran was seen for his first new case depression group.  It 
was noted that he had a history of violence; he remained 
depressed, isolative and admitted to trouble controlling his 
temper.  The veteran also admitted to auditory hallucinations 
and paranoid beliefs; he was encouraged to take medications 
as prescribed.  

A VA examination for evaluation of the veteran's mental 
condition was also conducted in January 2006.  His complaints 
were primarily due to his delusions that are persecutory in 
nature that people are trying to hurt him and follow him 
around.  He denied hallucinations.  He had episodes of 
depression and anxiety which were treated with 
antidepressants; he was also provided medication for his 
paranoid ideation.  The examiner noted that the medications 
were helping, but his basic complaints were still the same.  
It was noted that he had been having claimed delusions, 
depression, and anxiety for many, many years.  Physically, he 
also continued to complain of severe pain in his back and 
both feet which were treated with multiple medications but 
did not really help him much.  

On mental status examination, it was noted that he was alert, 
but walking slowly with a walking cane.  He was physically 
able to care for himself.  His speech was coherent and 
relevant.  His affect was depressed with anxiety spells.  He 
was able to understand all questions and responded to 
questions in a proper manner.  He had delusions of 
persecutory thoughts but denied hallucinations.  He was not 
suicidal or homicidal at that time.  He was oriented in all 
spheres.  His intellectual functioning appeared to be 
average.  His judgment and insight appeared impaired.  The 
pertinent diagnoses were major depression with psychotic 
features, secondary to psychophysiological and neuroskeletal 
disorders, severe, chronic; he was assigned a GAF score of 
30.  He was determined to be competent to mange his own 
finances.  

He was afforded another VA mental examination in September 
2006.  At that time, the veteran indicated that he has been 
depressed and hearing voices.  The veteran reported problems 
with interrupted sleep, and resulting insomnia.  It was noted 
that the veteran was hospitalized in the 1980's for 
depression, anxiety, and paranoid ideas.  The veteran 
described an inability to socialize with people because of 
his preference to stay alone.  The veteran reported a feeling 
of paranoia, and the fear that someone is going to harm him.  
The veteran stated that he has had delusions for many years, 
but they have gotten worse over the past two years.  It was 
noted that the veteran has been prescribed medications for 
his delusions as well as for his depression; he stated that 
the medications have not provided much relief.  The veteran 
indicated that he has been unemployed since 1988 as a result 
of his musculoskeletal pain in the back and feet.  

On mental status examination, the veteran was appropriately 
dressed and he was ambulatory with a walking cane.  It was 
noted that he had persistent persecutory and paranoid 
delusions.  No inappropriate behavior was noted.  The veteran 
denied suicidal or homicidal ideas or plans.  The examiner 
noted that the veteran was able to maintain personal hygiene 
and other activities of daily living.  He was alert and well 
oriented.  Long and short-term memories were intact.  No 
obsessive or ritualistic behavior was noted.  Speech was 
coherent and relevant.  There was no illogical or obscure 
speech patterns noted.  He reported anxiety, but no reports 
of symptoms associated with panic attacks.  The veteran also 
reported depression because of chronic pain.  He did 
acknowledge a history of prior problems with anger control.  
The veteran described problems with sleep, especially middle 
insomnia, secondary to chronic pain with daytime fatigue.  
There was no disturbance with basic reality contact.  
Judgment and insight were intact.  The pertinent diagnosis 
was major depression, recurrent, with psychotic features; the 
stressors to this disability were chronic back and foot pain.  
The veteran was assigned a GAF score of 45.  

The examiner observed that the veteran has been unemployed 
since 1988; he has suffered chronic back pain and pain in 
both feet which limits his mobility.  He walked with the aid 
of a walking cane.  The examiner stated that, because of 
chronic pain, the veteran's social and interpersonal 
relationship is limited to his mother and his girlfriend; he 
does not want to be around people because of his paranoia 
that someone is going to hurt him.  The examiner also stated 
that the veteran's current psychological response to chronic 
pain and his paranoia in and of itself contribute to his 
inability to maintain satisfactory relations or adjustment in 
a work setting; he noted that, with worsening back and 
bilateral foot pain, the veteran was considered unemployable.  


III.  Legal Analysis-Increased ratings.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2007).  In addition, a disability rating may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2007).  Finally, in cases where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  The AOJ has assigned a staged rating 
and the Board agrees that there has been a change in 
disability during the appeal period.

The veteran's psychiatric disorder, diagnosed as major 
depression with psychotic features with psychophysiological 
musculoskeletal reaction, has been rated under Diagnostic 
Code 9434, as 30 percent disabling, effective prior to 
January 18, 2006, and as 70 percent disabling, effective from 
January 18, 2006.  See 38 C.F.R. § 4.130.  Pursuant to the 
General Rating Formula for Mental Disorder:

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Id.  

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  A GAF of 21 to 30 is defined as 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home or friends).  A GAF of 31 to 40 is indicative of 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or any 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  A GAF of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3 (2007).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

(i) A rating higher than 30 percent prior to January 18, 
2006.

After careful review of the evidentiary record, the Board 
finds that a 50 percent evaluation prior to January 18, 2006 
is warranted.  Significantly, the Board finds that, prior to 
January 18, 2006, the veteran's psychiatric disorder was 
manifested by mood disturbances such as depression and 
irritability, anger outbursts, difficulty sleeping due to 
chronic pain, anxiety, and occasional suicidal ideation.  In 
July 2004, the VA examiner assigned a GAF score of 52.  The 
GAF score suggests a level of impairment like that is 
contemplated by the 50 percent rating.  

Based on the evidence of record, the Board finds the 
veteran's service-connected major depressive disorder with 
psychotic features, with psychophysiological musculoskeletal 
reaction is manifested by occupational and social impairment 
due to symptoms of depressed mood, anxiety, restricted range 
of affect, chronic sleep impairment secondary to chronic pain 
with daytime fatigue, occasional suicidal ideation, social 
isolation, and difficulty in establishing and maintaining 
effective work and social relationships.  As noted above, the 
GAF score assigned during the period in question was 52, 
which is indicative of moderate social and occupational 
impairment.  See Richard v. Brown, 9 Vet. App. 266 (1996).  
It is noteworthy that, following the VA examination in July 
2004, the examiner stated that the veteran's psychological 
response to both pain and his current life situation would in 
and of itself negatively contribute to his ability to 
maintain satisfactory relations in a work setting.  

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  After resolving all 
reasonable doubt in his favor, the Board finds entitlement to 
an increased 50 percent rating, but no higher, is warranted 
for the period prior to January 18, 2006.  38 C.F.R. §§ 4.3, 
4.7.  

A rating higher than 50 percent, however, is not warranted 
for the period prior to January 18, 2006.  According to the 
report of the VA psychiatric examination in July 2004, he was 
appropriately groomed.  He did not have any hallucinations 
and, while he had a history of suicidal ideation, he was not 
suicidal.  The Board further finds that there is no 
persuasive medical evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, such 
as to warrant a 70 percent rating.  

B.  A rating higher than 70 percent from January 18, 2006.

Upon review of the evidence of record, the Board finds that 
for the period beginning January 18, 2006, the veteran's 
major depression with psychotic features is most 
appropriately evaluated as 100 percent disabling.  In this 
regard, the Board notes that the evidence of record reveals 
subjective complaints of depression, anxiety, auditory 
hallucinations, paranoia, difficulty sleeping, and social 
isolation.  While he has denied suicidal and homicidal 
ideations, he has recurrent hallucinations and paranoia.  
Following a VA examination on January 18, 2006, the examiner 
noted that the veteran's judgment and insight appeared 
impaired.  The examiner described the veteran's major 
depression with psychotic features as severe; he assigned a 
GAF score of 30.  In light of the foregoing, the Board 
concludes that the veteran's PTSD is most appropriately 
evaluated as 100 percent disabling.  

The Board observes that the GAF scores have been 30 and 45, 
which reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  The 
evidence of record also indicates that he is also unable to 
establish and maintain effective relationships and he has 
been unemployed since 1988.  In fact, he has been 
consistently described as unemployable; it was noted that the 
veteran tended to isolate himself and avoid people.  
Significantly, during the September 2006 VA examination, the 
examiner stated that the veteran's social and interpersonal 
relationship is limited to his mother and his girlfriend; he 
does not want to be around people because of his paranoia 
that someone is going to hurt him.  The examiner also stated 
that the veteran's current psychological response to chronic 
pain and his paranoia in and of itself contribute to his 
inability to maintain satisfactory relations or adjustment in 
a work setting.  In summary, the record reflects total 
disability.  Accordingly, it is determined that there is 
evidence of total occupational and social impairment.  Based 
on the foregoing, the Board finds that the veteran's major 
depression with psychotic features has been 100 percent 
disabling since January 18, 2006.  See 38 C.F.R. §§ 4.7, 
4.126, 4.130, Diagnostic Code 9434 (2007).  


ORDER

A 50 percent evaluation for major depression with psychotic 
features, with psychophysiological musculoskeletal reaction, 
prior to January 18, 2006, is granted, subject to the law and 
regulations governing the payment of monetary benefits.  

Entitlement to a 100 percent disability rating for major 
depression with psychotic features, with psychophysiological 
musculoskeletal reaction, effective from January 18, 2006, is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.  


REMAND.

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide. Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim." 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).   

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The veteran is seeking an increased disability rating for his 
service-connected calluses of both feet.  

The veteran is presently assigned a 10 percent rating for 
bilateral hallux valgus with metatarsalgia, pursuant to 
Diagnostic Code 5277.  Under that Code section, a 10 percent 
rating is warranted for bilateral week feet, a symptomatic 
condition secondary to many constitutional conditions, 
characterized by atrophy of the musculature, disturbed 
circulation, and weakness.  38 C.F.R. § 4.71a.  That Code 
section does not afford an evaluation in excess of 10 
percent; therefore, since the veteran is receiving the 
maximum available benefit under Diagnostic Code 5277, the 
Board must immediately consider whether any alternate 
Diagnostic Codes allow for a higher rating.  

The medical evidence of record indicates that the veteran has 
several disabilities involving his feet, in addition to his 
service-connected calluses.  

An August 2005 treatment note indicates that the veteran was 
seen at a podiatry with complaints of pain HAV left, which 
feels like someone taking a hot burner to his "bunion."  It 
was noted that he had surgery for his bunions in 1987.  He 
also reported painful on the 4th and 5th toes on the right 
foot, and the nails are thick and painful.  Examination 
revealed a scar over the medial are of the MPJ, left, 
consistent with HAV surgery.  When seen on September 20, 
2005, the veteran complained of having pain in his lower back 
and both feet; on a pain scale of 0-10, he stated that his 
pain rated a 10.  In November 2005, he complained of very 
painful HM of the right foot.  Examination revealed 
dystrophic nails, callus on the PK, HM 4 & 5 space.  
Bilateral pronation.  The assessment was very painful HM that 
was not resolved in the past with surgical intervention.  

On March 2, 2006, the veteran was seen at a podiatry clinic 
for complaints of constant bilateral foot pain; he reported 
problems particularly with the 5th toe on both feet.  It was 
noted that he had pes planus, pronation bilaterally.  The 
heels were not very everted and his gait was apropulsive.  
The examiner noted that the veteran had severe right foot 
pain secondary to severe deep HM on the 4th space of the 
right foot; he was using a cane and limping and favoring the 
right foot.  The examiner stated that it will be difficult to 
get the veteran to walk normal again.  The veteran was 
described as having mechanically unstable foot with severe 
bilateral pronation.  

On the occasion of a VA examination in August 2006, 
examination of the feet was negative for edema, ecchymosis or 
erythema, pes planus, pes cavus, hammer toe, claw toe, and 
hallux valgus deformity.  The pertinent diagnosis was status 
post bilateral bunionectomy and calluses with residuals.  

In this regard, the examination reports refer to residuals of 
a bunionectomy.  In light of the above evidence, the Board 
believes that a new VA examination is warranted to determine 
the current nature and severity of the veteran's service-
connected bilateral foot disability, including whether the 
"bunions" are associated with the service-connected 
bilateral foot disorder.  The examiner should be careful to 
discern between symptoms due to service connection foot 
disability and any symptoms that may be due to another cause.  

To sufficiently evaluate the veteran's bilateral foot 
disability under DC 5276 as well as any other potentially 
applicable code (e.g., 5278, 5284), the Board finds that a 
comprehensive contemporaneous examination is necessary.  

The VCAA also requires that VA provide a medical examination 
or, obtain a medical opinion, when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d).  Moreover, governing regulations provide 
that VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 3.326 
(2007).  

In addition, while the record shows the veteran was afforded 
a VA foot examination in January 2006, it does not show he 
was ever afforded a dermatological examination despite his 
service-connected disability being manifested by 
symptomatology of a skin condition.  Moreover, the existing 
record, including the January 2006 VA examination report, is 
insufficient to rate the severity of his service-connected 
bilateral foot disorder.  Therefore, on remand, the veteran 
should be afforded a dermatological examination in order to 
determine whether the veteran's bilateral foot disorder 
involves a skin condition as well.  

Lastly, the RO should provide the veteran with a Veterans 
Claims Assistance Act of 2000 (VCAA) notice letter that 
complies with United States Court of Appeals for Veterans 
Claims (Court) decision in Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. January 30, 2008).  Specifically, this 
notice must inform the veteran that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection for bunions is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  Further, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.   

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service- 
connected calluses, bilateral since 
August 2006.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain a copy of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.  Any and all VA treatment 
records not already on file must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  

2.  The RO should schedule the veteran 
for a VA podiatry examination to assess 
the severity of his service-connected 
bilateral calluses.  The claims folder 
and a copy of this remand should be made 
available to the examiner in conjunction 
with the examination.  The examiner 
should perform all necessary clinical 
tests, diagnose all disabilities, set 
forth specific findings as to the 
severity of the veteran's bilateral foot 
disorder, and render an opinion as to 
what disabilities, if any, are related to 
bilateral calluses.  If other foot 
disorders are identified, including 
bunions, the examiner should indicate 
whether the identified foot is associated 
with the service-connected calluses.  The 
examiner should provide a description of 
the calluses, to include the size of the 
calluses in square inches or square 
centimeters.  The examiner should also be 
asked to evaluate any functional loss due 
to pain or weakness, and to document all 
objective evidence of those symptoms, 
including muscle atrophy.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use.  The 
examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  

3.  Thereafter, the RO should review the 
record and readjudicate the claim for 
entitlement to an increase in a 10 
percent rating for bilateral calluses (to 
include consideration of Diagnostic Codes 
5276 to 5279 and 5284).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC).  Thereafter, the veteran and 
her representative should be given the 
opportunity to respond.  

After the above action has been accomplished, the case should 
be returned to the Board for further appellate review, if 
otherwise in order.  The purposes of this REMAND are to 
further develop the record and to accord the veteran due 
process of law.  By this REMAND, the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).   


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


